Truly, J.,
delivered the opinion of the court.
The bill of complaint filed by appellee avers that the four heirs of Mrs. Matura Taylor, deceased, who are named in the bill, are the owners of an undivided one-ninth interest in the lands sought to be partitioned herein, and this averment is nowhere in the record denied. These heirs, one of whom is a minor, were made defendants to the bill of complaint, and process was prayed for them. It was therefore error in the court below to render a final decree confirming an amicable partition of the land between appellant and appellee which ignored the interests of the Taylor heirs, before they had any opportunity to assert their rights and when they were not represented before the court. In a suit for the partition of lands every person owning an interest therein is a joint owner of every part and parcel thereof, and is entitled to have his rights adjudicated before any portion of the property is allotted to any one of his co-tenants. This one error renders the final decree herein of no effect. Wherefore it is unnecessary to consider the other assignments of error presented.

Reversed and remanded.